DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 This Final Office Action is in response to amendment filed on 06/15/2022.
	Claims 2-4 and 11-12 have been amended. Claims 2-4 and 11-12 remain pending in the application. 

Response to Amendment

The amendment filed 06/15/2022 has been entered. 	Claims 2-4 and 11-12 have been amended. Claims 2-4 and 11-12 remain pending in the application.
Applicant’s amendments to the claims have overcome the 35 USC § 112(b) rejection previously set forth in the Non-Final Office Action mailed on 02/08/2022. The objection has been withdrawn in view of the amended Claims.






Response to Arguments


Regarding Applicant’s arguments, on page 6-11 of the remark filed on 06/15/2022, on limitations of independent Claim 3: “encryption, termed a gateway encryption, of a frame destined for a network server with a gateway public key associated with the communication device in the operator infrastructure”, arguments are not persuasive.
Applicant argues on pages 8 paragraphs 4-7 of the remarks filed on 06/15/2022 that the cited references fail to expressly or inherently disclose or make obvious the features incorporate encryption, termed a gateway encryption, of a frame destined for a network server with a gateway public key associated with the communication device in the operator infrastructure. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Sridhar teaches on Page 1 in the abstract the transmission of frames by message transfer by an IoT communication device. Sridhar further teaches on Page 2 Figure 1 an operator infrastructure in an IoT application service. Sridhar discloses on page 5 step 7.1 an encryption using a gateway public key and again on page 3 section B paragraph 1-3 an encryption by a device gateway that encrypts the message using a public key. Examiner understand the applicants perspective and interpretation on page 8 last paragraph  regarding the inventive concept teaching away from a public gateway key being the same and used for all nodes that sends  a message to a given gateway. However, as the claims are presently written the phraseology is broad that the Examiner could not come to the same conclusion that the inventive concept does not use the same public gateway key for all nodes as well not just securing the messages between the node but also identifying the operator. Examiner suggest amending the claims to teach the process of how the public key gateway can identify the operator to further enhance the scope of the claim. Therefore, the rejection is maintained. 

Regarding Applicant’s arguments, on page 6-11 of the remark filed on 06/15/2022, on limitations of independent Claim 3: “the gateway public key being paired with a gateway private key stored in at least one gateway of the operator infrastructure; and”, arguments are not persuasive.
Applicant argues on pages 10 paragraphs 5-7 of the remarks filed on 06/15/2022 that the cited references fail to expressly or inherently disclose or make obvious the features incorporate the gateway public key being paired with a gateway private key stored in at least one gateway of the operator infrastructure. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Sridhar does not explicitly teach the claimed limitation but Brady teaches on Col. 5 lines 32-50 a gateway public key paired with a gateway private key and on Claim 22 describing a gateway private/public key pair. Brady further discloses on Col. 6 lines 10-30 an operator infrastructure in a networked environment and on Col. 5 lines 25-45 describing the private and public key pairs being stored by one of the gateway devices in the operator infrastructure. Furthermore the broadest reasonable interpretation of the claims in light of the specification could interpret “operator infrastructure” to be nodes, device gateway and the service gateway. Examiner suggest further amending the claims to provide a distinction of what the operator infrastructure is defined/represented as to enhance the scope of the claim.  Therefore, the rejection is maintained.

Regarding Applicant’s arguments, on page 6-11 of the remark filed on 06/15/2022, on the newly added limitations of independent Claim 3 and 11: “the first encryption identifying the encrypted frame as a frame of the operator;”, arguments are not persuasive.
Applicant argues on pages 8-10 of the remarks filed on 06/15/2022 that the cited references fail to expressly or inherently disclose or make obvious the amended features incorporate the first encryption identifying the encrypted frame as a frame of the operator. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Sridhar teaches on Page 3 Col. 2 Section B a device gateway encrypts a message using the cloud service public key, when receiving the message a match is identified whether or not the message or frame is of the operator and if not the message is discarded. Sridhar further discloses on Page 5 Col. 2 Section 7.4 an IoT service gateway decrypts the message and identifies by verifying the original message that corresponds as a frame or message of the operator. Examiner asserts the statement that the broadest reasonable interpretation in light of the specification of the claimed limitation “identifying the encrypted frame as a frame of the operator” could be interpreted as the frame or message being encrypted using the gateway’s public key as an identifier of the trusted entity. Examiner suggests amending the claims to adjust the phraseology of the limitation as the validity of a key exchange is sufficient to check ,detect or identify the encrypted frame of the operator once received. Furthermore the broadest reasonable interpretation of the claims in light of the specification could interpret “operator” to be nodes, device gateway and the service gateway. Examiner suggest further amending the claims to provide a distinction of what the operator is defined/represented as to enhance the scope of the claim.  Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3 and 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. 

In regards to Claim 3 line 9 and Claim 11 line 13 line 3, the applicant recites the limitation “the operator”, this is unclear because the operator has a lack of antecedent basis as it was never previously recited in the claims. This creates confusion as to which operator the applicant is referring to, whether it is the operator infrastructure recited earlier in the claims or if it a new embodiment of an operator. The specification state on Page 11 paragraphs 5-8 “Thus, the communication device 1 a will be able will encrypt the frames to be sent with the gateway public key pubkG allowing the gateway 2 receiving the frames to verify their membership in the operator infrastructure of the destination network server 4 by means of the gateway private key privkG so as to transmit to the destination network server 4 only the frames belonging to its operator infrastructure.”. Therefore, it will be broadly and reasonably interpreted that the operator is referring to an operator infrastructure that could be a node, a service gateway, device gateway or the like thereof. Examiner suggest amending the claims by using the phrase “operator infrastructure” , “an operator”, or further defining what the operator represents to eliminate confusion and enhance the scope of the claim. 

Claims 2-4 and 12 are being additionally rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar et al. (“Intelligent Security Framework for IoT Devices Cryptography based End -To- End security Architecture” (retrieved from IDS), hereinafter referred to as “Sridhar”)  in further view of Brady et al. (U.S No. 9769149, hereinafter referred to as “Brady”)

Regarding Independent Claim 3 (Currently Amended), Sridhar teaches a method of transmission of frames by a communication terminal of an operator infrastructure via a first communication network, the method of transmission of frames comprising: (Page 1 Abstract: “The IoT devices are heterogeneous which includes wireless sensors to less resource constrained devices [..] an Intelligent Security Framework for IoT Devices is proposed in this paper. The proposed method is made up of (1) the light weight Asymmetric cryptography for securing the EndTo-End devices which protects the IoT service gateway and the low power sensor nodes [..] for message transfer This protects the system from Distributed Denial of Service Attacks, eavesdropping and Quantum algorithm attacks.”; transmission of frames (message transfer) by a communication device (IoT device corresponding to low-consumption (low power)), (Page 2 Figure 1 labels Device Gateway IoT nodes, and wifi/ cellular network; an operator infrastructure via first communication network (intelligent security framework for IoT devices with network, gateway server (IoT application service), (Page 3 section A paragraph 2-4: “secure data transmission. we introduce a novel delegation architecture for one-way certificate-based authentication. One time hand shake between sensor nodes and Device Gateway was carried using the Devices unique Id. The sensor nodes message is encrypted using Digital certificate and the Device gateway decrypts the message and verifies the owner’s id if there is violation that message will be discarded”; transmission of frames ( secure data transmission); sensor node message corresponding to handshake))
performing a first encryption, termed a gateway encryption, of a frame with a gateway public key associated with the communication terminal in the operator infrastructure (Page 5 Step 7: 7.1 “:The node sends the message (m) + secret device session key(sdsk) and double encrypt it using its private key and Device gateways public key”; performing a first encryption(encryption by communication device using a public key)) (Page 3 Section B paragraph 3 “The Device gateway encrypts the message using cloud service’s public key. On receiving the message the cloud service decrypts the message using its private key and checks for the unique id in its repository”; first encryption termed gateway encryption, of a frame (device gateway encrypts the message), destined for network server (the cloud service, see Fig 2 on page 3)), (Page 3 Section B paragraph 1 “A public key is generated using the random number and Gateways unique id. This key is used to transfer the message between cloud and Gateway.”; frame with a gateway public key (public key generated and used to transfer message)), (Page 3 Section B paragraph 1 “A public key is generated using the random number and Gateways unique id. This key is used to transfer the message between cloud and Gateway.”; frame with a gateway public key (public key generated and used to transfer message)),
 to produce an encrypted frame, (Page 3 Section B paragraph 3 “The Device gateway encrypts the message using cloud service’s public key. On receiving the message the cloud service decrypts the message using its private key and checks for the unique id in its repository”; first encryption termed gateway encryption, of a frame (device gateway encrypts the message), destined for network server (the cloud service, see Fig 2 on page 3)), (Page 3 Section A paragraph 3: “The sensor nodes message is encrypted using Digital certificate and the Device gateway decrypts the message and verifies the owner’s id if there is violation that message will be discarded.”; produce an encrypted frame (message is encrypted)), 
the first encryption identifying the encrypted frame as a frame of the operator; (Page 3 Col. 2 Section B: ” The Device gateway encrypts the message using cloud service’s public key. On receiving the message the cloud service decrypts the message using its private key and checks for the unique id in its repository. if there is any miss match the messages will be discarded.”; identifying the encrypted frame as a frame of the operator (Device gateway encrypts message [..] on receiving [..] if there is any mismatch)), (Page 5 Col. 2 Section 7.4: “The IoT Service gateway decrypts the message using its private key and then decrypts with Device gateways public key and verifies the sssk and reads the original message.”; identifying the encrypted frame as a frame of the operator (service gateway decrypts message and verifies the original message of the operator))
transmitting the encrypted frame to the at least one gateway of the operator infrastructure via the first communication network. (Page 5 Step 7: End-To-End secure transaction step 7.1-7.2 “:The node sends the message (m) + secret device session key(sdsk) and double encrypt it using its private key and Device gateways public key. [..] The Device gateway decrypts the message using its private key and then decrypts with nodes public key and verifies the sdsk.”; transmitting the encrypted frame (sends the message and double encrypts it) to the gateway (The device gateway decrypts the message))
However Sridhar does not explicitly teach the gateway public key being paired with a gateway private key stored in at least one gateway of the operator infrastructure; and
Wherein Brady teaches the gateway public key being paired with a gateway private key stored in at least one gateway of the operator infrastructure; and (Col. 5 lines 32-50 “where the gateway device has the private key for the public key (processing block 416). In some embodiments, the public key is pre-generated at the gateway device along with its private key pair. “; gateway public key paired with a gateway private key)), (Claim 22: “the gateway device using a private key stored at the gateway device”; private key stored on gateway)), (Col. 5 lines 32- 50 “where the gateway device has the private key”; private key stored in at least one gateway (gateway has the private key)), (Col. 4 lines 44-67 “a certificate containing a public key that the gateway device 230 has the private key for,”; stored in at least one gateway (gateway has the private key)), (Col. 6 lines 10-30 “he machine may be connected (e.g., networked) to other machines in a LAN, an intranet, an extranet, and/or the Internet. The machine may operate in the capacity of a server or a client machine in client-server network environment, or as a peer machine in a peer-to-peer (or distributed) network environment.”; operator infrastructure (networked/networked environment))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Brady within the teachings of Sridhar to include a gateway public key paired with a gateway that is stored in a gateway because of the analogous concept of long range wireless communication and the transmission of packets/frames through a network. Brady includes a process that implements a private/public gateway key pair that is stored in the gateway. This is significant because it serves as measure of integrity and credibility in the verification. By having a corresponding private key stored for authentic comparison it protects the transmission of data through the network from harm, vulnerability or compromise. This in return proves useful to automated or connected devices such as household electronics, personal items such as phone, watches etc. and stations, weather detection and other appliances. By having a key storage these connected devices transmitting information are securely protected because only the corresponding private key can be used to decrypt and have access to the data. This allows the network server to have capabilities to verify more effectively dispatched frames and signals and definitively identify the rightful and accurate transmission from falsified or forged entities.
The motivation to combine these references is by adding a key storing element along with the gateway key pair the solution of overloading the gateways would be present and the user would be able to link the distributed keys in a way that would properly identify the frames as a function of their membership in the wireless network. This in return protects the gateway from weakness and unnecessary risk in the network servers by moving the location of the encryption keys to a position less susceptible to compromise. 

Regarding Independent Claim 11 (Currently Amended), claim is an independent communication device claim that recites similar limitations to the method of claim 3 and the teachings of Sridhar and Brady address all the limitations discussed in independent claim 3 and are thereby rejected under the same grounds.



Claim 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar et al. (“Intelligent Security Framework for IoT Devices Cryptography based End -To- End security Architecture” (retrieved from IDS), hereinafter referred to as “Sridhar”)  and Brady et al. (U.S No. 9769149, hereinafter referred to as “Brady”) in further view of Luff et al. (U.S Pub. No. 20170070890, hereinafter referred to as “Luff”)

	Regarding Dependent Claim 2 (Currently Amended), the combination of Sridhar and Brady teach the method of claim 1, Sridhar further teaches the method of transmission of frames as claimed in claim 3, (Page 3 section A paragraph 2-4: “secure data transmission. we introduce a novel delegation architecture for one-way certificate-based authentication. One time hand shake between sensor nodes and Device Gateway was carried using the Devices unique Id. The sensor nodes message is encrypted using Digital certificate and the Device gateway decrypts the message and verifies the owner’s id if there is violation that message will be discarded”; transmission of frames ( secure data transmission); sensor node message corresponding to handshake))
	However Sridhar and Brady do not explicitly teach wherein the method comprises generating a digest of the frame as a function of an integrity key, the digest and the integrity key being added to the frame prior to the gateway encryption.
	Wherein Luff teaches wherein the method comprises generating a digest of the frame as a function of an integrity key, (Par. (0009) “generating a progression of rolling hashes for the plurality of packets; deriving group check values from the progression of rolling hashes for groups of the plurality of packets along a first path”; generating a digest of the frame (generating rolling hashes for plurality of packets)), (Par. (0047) “the generation of rolling digests/hashes 28 hereinafter ‘rolling hashes’; FIG. 3c schematically shows extract samples of the respective rolling hashes 28 arranged in an array 33, while FIG. 3d schematically shows an example of a data manifest 30, hereinafter ‘manifest’, associated with the message 20”; digest (digest/rolling hashes)), (Par. (0051) “the generation of the rolling hashes, whereby the secret data 29 may, for example, be a random or pseudo-random number (e.g. a nonce) or key material.”; as a function of an integrity key ( generation of digest/rolling hashes corresponding to key), (Par. (0037) “the resources 12 and 14 are depicted as cloud servers, whereby the IoT devices 1 are arranged in communication with resources”; destined for the network servers (resources corresponding cloud servers in communication with device))
the digest and the integrity key being added to the frame prior to the gateway encryption. (Par. (0056-0061) “data. Combining the static hash, the packet, one or more rolling hashes, the secret data 29 and/or any other data may involve concatenation [..] The manifest 30 may optionally be signed by the transmitting device using appropriate key material, to provide a verifiable signature 32 to demonstrate authenticity of the source of the manifest 30. It will be appreciated that the receiving device may comprise corresponding key [..] he manifest 30 may also include other data relating to the message such as function data 31 to inform a receiving device as to which transformation function and/or which protocol should be used to generate the static and/or rolling hashes (e.g. SHA256, MD5, CRC8) etc. Furthermore, when secret data is used to generate the forward rolling hashes, a secret protocol data 35 may be included in the manifest 30 from which the receiving device can derive the secret data. [..] may be encrypted by the transmitting device, for example, using appropriate key material (e.g. a public key of the receiving device or a symmetric key), whereby the key material may be provisioned on the transmitting device and receiving devices,”; the digest and the integrity key being added to the frame (combining the rolling hash, secret data and packets); prior to gateway encryption (combining of digest (rolling hashes) and integrity key (secret data corresponding to key) process done before encryption is performed)), , (Par. (0051) “the secret data 29 may, for example, be a random or pseudo-random number (e.g. a nonce) or key material.”; secret data corresponding to key material), (Par. (0059) “such key material may include symmetric or asymmetric cryptographic key pairs.”; key material corresponding to cryptographic key pairs)), (Par. (0040)” that other hardware/software not specifically described may be provided to enable such communication. Such hardware may include gateway devices, routers etc.”; gateway encryption (hardware used in encryption process corresponding to gateway devices)) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Luff within the teachings of Sridhar and Brady to include a generating of a digest of the frame as function of an integrity key and before encryption adding the digest and the key to the frame that is meant for the network server because of the analogous concept of data transmission in wireless communication using a distribution of keys. Luff includes a process in which a generation of a digest associated with a frame is created as well as a key linked with both, the digest and key are added to the frame before encryption. This is important because it allows every frame that is sent to the network server through the gateway to only be accessible when corresponding to the accurate and valid key and digest combined beforehand. This allows the user for connected objects such as house-automation with opening of doors/curtains, thermostat, scales, monitoring systems such as weather detection and personal items such as watches and smart phones to be thoroughly verified and easily detected for authenticity or compromise. This ensures the user before encryption that forgery or penetration would not be possible because of the keys/digest are not a match when received than the frame would be ignored. This in return maintains the integrity of the system as a whole and provides low-consumption transmission of frames that protects the network from overloading of traffic flowing through the servers. 



Claim 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar et al. (“Intelligent Security Framework for IoT Devices Cryptography based End -To- End security Architecture” (retrieved from IDS), hereinafter referred to as “Sridhar”)  and Brady et al. (U.S No. 9769149, hereinafter referred to as “Brady”) in further view of Teo et al. (U.S Pub. No. 20160134594, hereinafter referred to as “Teo”)

Regarding Dependent Claim 4 (Currently Amended), the combination of Sridhar and Brady teach the method of claim 1, Sridhar further teaches the method of transmission of frames as claimed in claim 3, wherein the method of transmission comprises, (Page 3 section A paragraph 2-4: “secure data transmission. we introduce a novel delegation architecture for one-way certificate-based authentication. One time hand shake between sensor nodes and Device Gateway was carried using the Devices unique Id. The sensor nodes message is encrypted using Digital certificate and the Device gateway decrypts the message and verifies the owner’s id if there is violation that message will be discarded”; transmission of frames ( secure data transmission); sensor node message corresponding to handshake))
a server private key, (Page 4 Step 1: 1.1 “ : Master key repository maintains the details of the unique id of IoT nodes, Device gateway, IoT Service gateway & Cloud services and it generates the Key pair”; master key repository corresponding to key pairs of server (cloud services)), (Page 5 Step 7: 7.1 “The node sends the message (m) + secret device session key(sdsk) and double encrypt it using its private key”; encryption with server private key (private key of master key repository of server (cloud services))
However Sridhar and Brady do not explicitly teach prior to the first encryption, a second encryption, termed a server encryption, of the frame  with a server private key, the server private key being paired with a server public key stored in a network server of the operator infrastructure.
Wherein Teo teaches prior to the first encryption, a second encryption, termed a server encryption, of the frame with a server …. key, (Par. (0020) “there is provided a method performed by at least one server [..] the data packet includes a message encrypted using a first encryption key to form an encrypted message, identification data of the second computing device encrypted using a second encryption key to form encrypted identification data, an encrypted first encryption key formed by encrypting the first encryption key using a third encryption key associated with the second computing device, and an encrypted second encryption key formed by encrypting the second encryption key using an encryption key associated with the server.”; server encryption (method performed by at least one server [..] encryption key associated with server); (Par. (0020) “a data packet from a first computing device to be transmitted to a second computing device, wherein the data packet includes a message encrypted using a first encryption key to form an encrypted message, [..]  using a second encryption key to form encrypted identification data, an encrypted first encryption key formed by encrypting the first encryption key using a third encryption key associated with the second computing device, and an encrypted second encryption key formed by encrypting the second encryption key using an encryption key associated with the server. The method comprises decrypting the encrypted second encryption key; decrypting the encrypted identification data using the decrypted second encryption key; and transmitting the data packet based on the decrypted identification data. The encrypted first encryption key is arranged to be decryptable only using a fourth encryption key associated with the second computing device; and the third and fourth encryption keys” ; prior to the first encryption (before third and fourth encryption), a second encryption termed sever encryption of the frame (second encryption with second encryption key corresponding to data packet)), (Par. (0038) “info encryption key, as stored in the encrypted-recipient-information-key field 403 of the received data packet 102, using the private key of the server 108.”; using server private key (private key of the server)), (Par. (0048) “through the (at least one) server, in which the server is configured to route (and archive) data packets arranged with customized secure packet format having  [..] an encryption key (i.e. private key of the recipient) for decrypting the encrypted message stored in the data packet.”; with server private key (encryption key corresponding to private key)), (Par. (0031) “the data packet 102 may be forwarded through multiple servers 108 (i.e. a server cluster) before being received by the second computing device 106.”; frame destined for the network server (data packet forward through servers))
the server private key being paired with a server public key stored in a network server of the operator infrastructure. (Par. (0031) “the said scenario of multiple servers 108, it is to be appreciated that each of the servers 108 is configured to have access to a common set of public key and private key (e.g. which may be stored locally on each server 108, or be stored on a storage server equally accessible by all the multiple servers 108)”; pair of public and private key corresponding to storage of private key in server)) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Teo within the teachings of Sridhar and Brady to include before a first encryption, a second encryption of the frame that is meant to be sent to a network using a server key and a server private key being paired with a server public key that is stored in the network server because of the analogous concept of data transmission in wireless communication using a distribution of keys. Teo includes a process in which the server private keys are stored in the network server as well as prior to an encryption, a second encryption of the frame being performed with a server key. This is significant because by storing the keys in a network server it provides a solution to the growing problem of weak security in gateways, routers and modems. By moving the location of the key pair to a network server it lessens the likelihood of unnecessary risk and harm that might be caused in the transmission of frames in the network. By also performing a second encryption of the frames that is meant for transmission to the network server and extra layer of security is implemented and only the corresponding key pair can be used to decrypt the frame and have access to the contents. This in return leads to a wireless communication network that is no longer limited, compliant with IP protocols as well as be thorough in the verification process of frames because only the matching keys from the network server can lead to an authentic frame being transmitted. This securely protects to the network communication from impersonation, interception of keys and forgery as well as effective detection of valid frames being transmitted. 



Claim 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar et al. (“Intelligent Security Framework for IoT Devices Cryptography based End -To- End security Architecture” (retrieved from IDS), hereinafter referred to as “Sridhar”)  and Brady et al. (U.S No. 9769149, hereinafter referred to as “Brady”) in further view of Cole et al. (U.S Pub. No. 20190081716, hereinafter referred to as “Cole”)
	
Regarding Dependent Claim 12 (Currently Amended), the combination of Sridhar and Brady do not explicitly teach the communication terminal as claimed in 11, wherein the first communication network is a low-consumption wireless communication network.
	Wherein Cole teaches the communication terminal as claimed in 11, wherein the first communication network is a low-consumption wireless communication network. (Par. (0076) “he power savings by pre-synchronizing packet transmissions can be desirable for long packet duration, long-range, wide-area low-power wireless networks.”; low-consumption wireless communication network (long-range, wide area low-power wireless networks)), (Par. (0068-0069) “Packet collision may be an issue for situations where a large set of modules are co-located within a constrained area. As will be discussed in further detail hereinbelow, to reduce packet collision, powered modules 120 can autonomously choose to transmit on clear wireless channels  [..] it is preferable to provide for low-power consumption from the powered modules 120 and, therefore, the powered module 120, which does not utilize a GPS assembly (which uses a large amount of relative power), is ideal for such applications”; wireless network (wireless channel with packets) corresponding to low-consumption (low-power consumption))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Cole within the teachings of Sridhar and Brady to include a communication network being a low-consumption wireless communication network because of the analogous concept of LoRa wireless communication and the transmission of data. Cole includes an implementation in which the first communication network is a low-consumption wireless network. This is important because it allows users at home or in business using automation such as smart phones, watches, detection system etc. to be able to transmit and carry more data but use low power or energy. This allows long range wireless communication to be to send packets/frames to rural areas as opposed to indoor or underground location. By implementing a low-consumption wireless network antennas or transceivers communicating data can run on small inexpensive batteries as well as reduce the complexity of hardware designs and lower costs. This ultimately provides a solution to gateways in the zone of coverage by providing an effective way to prevent overloading of network traffic on servers because of the low-power or low-consumption use. This in return provides not only a secure communication in the network but a faster and efficient way to transmit data to a wide variety of users and business for longer periods of time. 



Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Apelfrodj; Rikke (U.S No. 11159349) “Method For Estimating The Channel Between A Transceiver And A Mobile Communicating Object”. Considered this reference because it had a simpler assignee and addressed wireless communication with long range radio signals much like the instant application.

CHEN; Yong (U.S Pub. No. 20170223532) “METHOD AND APPARATUS FOR ACCESSING WIRELESS LOCAL AREA NETWORK”. Considered this application because it relates to the encryption of frames/packets and storing private keys in the server along with the concept of wireless network communication

Kountouris; Apostolos (U.S  No. 9247430) “Method Of Processing A Data Packet On Transmission, A Method Of Processing A Data Packet On Reception, And Associated Devices And Nodes”. Considered this application because it addressed the transmission of data packets or frames with the use of gateway, routers, and nodes.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.A.H./           Examiner, Art Unit 2497                                                                                                                                                                                             

/JORGE L ORTIZ CRIADO/           Supervisory Patent Examiner, Art Unit 2496